Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 1 of 9   PageID #: 1




 YEE & KAWASHIMA, LLLP

 JARED N. KAWASHIMA            6289
 CHRISTIN D. W. KAWADA 10038
 1000 Bishop Street, Suite 908
 Honolulu, Hawaii 96813
 Telephone: (808) 524-4501
 Facsimile: (888) 524-0407
 E-mail: jared@yklawhawaii.com
 E-mail: christin@yklawhawaii.com

 Attorneys for Plaintiff
 ILWU LOCAL 142
 HEALTH & WELFARE TRUST

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

 ILWU LOCAL 142 HEALTH AND       )       CIVIL NO. ____________________
 WELFARE TRUST                   )
                                 )
             Plaintiff,          )       COMPLAINT; SUMMONS
                                 )
        vs.                      )
                                 )
 TROON GOLF, L.L.C.; JOHN DOES )
 1-10; JANE DOES 1-10; DOE       )
 CORPORATIONS 1-10; DOE          )
 PARTNERSHIPS 1-10; DOE          )
 GOVERNMENTAL AGENCIES 1-        )       (Caption continued on the next page)
 10, DOE TRUSTS 1-10,            )
                                 )
            Defendants.          )
 _______________________________ )

                                COMPLAINT
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 2 of 9          PageID #: 2




       COMES NOW Plaintiffs above named by and through their attorneys Yee &

 Kawashima, LLLP, and for Complaint against Defendant above named, allege and

 aver as follows:

       1.     Plaintiffs are the Trustees of the ILWU LOCAL 142 HEALTH &

 WELFARE TRUST (hereinafter referred to as “Trust Fund”). Plaintiffs are

 fiduciaries with respect to the Trust Fund within the meaning of section 3(21)(A)

 of ERISA, 29 U.S.C. § 1002(21)(A).

       2.     Specifically, the Trust Fund is an employee welfare benefit plan as

 defined in section 3(1) of ERISA, 29 U.S.C. § 1002(1). The Trust Fund is a

 multiemployer plan as defined in section 3(37)(A) of ERISA, 29 U.S.C. §

 1002(37)(A).

       3.     The Trust Fund is a jointly trusteed labor-management Trust Fund

 created and maintained pursuant to section 302(c)(5) of the LMRA, 29 U.S.C. §

 186(c)(5).

       4.     This action arises under the Labor-Management Relations Act, 1947,

 as amended, the Employee Retirement Income Security Act of 1974, and the

 Multiemployer Pension Plan Amendments Act of 1980, as hereinafter more fully

 appears. Jurisdiction is founded on questions arising thereunder and more

 specifically under 29 U.S.C. §§ 1145 and 1132(a) and (f). Jurisdiction is proper

 pursuant to section 502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1), and pursuant to
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 3 of 9           PageID #: 3




 section 301(a) of the LMRA, 29 U.S.C. § 185(a). Venue is proper pursuant to

 section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and section 301(a) of the

 LMRA, 29 U.S.C. § 185(a).

       5.     At all times relevant herein, the Trust Fund was, and now is, an

 employee benefit plan organized and existing under the laws of the United States

 and whose principal offices are in the City and County of Honolulu, State of

 Hawaii. At all times herein mentioned, the Trust Fund was, and now is, an express

 trust created by a written trust agreement subject to and pursuant to the Labor-

 Management Relations Act and a multiple employer benefit plan within the

 meaning of Sections 3 and 4 of the Employee Retirement Income Security Act (29

 U.S.C. §§ 1002 and 1003).

       6.     At all times relevant herein, upon information and belief, TROON

 GOLF L.L.C. (“TROON GOLF”) was a Delaware foreign limited liability

 company transacting business in the State of Hawaii.

       7.     At all material times Defendant TROON GOLF was an employer

 within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and within the

 meaning of section 501(3) of the Labor Management Relations Act (“LMRA”), 29

 U.S.C. § 142(3), and was engaged in an industry affecting commerce within the

 meaning of section 3(11) and (12) of ERISA, 29 U.S.C. § 1002(11) and (12), and

 within the meaning of section 501(1) of the LMRA, 29 U.S.C. § 142(1).
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 4 of 9                PageID #: 4




       8.     Defendants John Does 1-10, Jane Does 1-10, Doe Partnerships 1-10,

 Doe Corporations 1-10, Doe Governmental Agencies 1-10, and Doe Trusts 1-10

 are sued herein under fictitious names for the reason that their true names and

 identities are presently unknown to Trust Fund except that they are connected in

 some manner with the named Defendant and/or were the agents, servants,

 employees, employers, representative, co-venturers, associates of the named

 Defendant and/or were in some manner presently unknown to the Trust Fund

 engaged in the activities alleged herein and/or were in some manner responsible

 for the injuries or damages to the Trust Fund. Trust Fund has made a diligent

 effort to ascertain the true names, identities, capacities, activities and/or

 responsibilities of said unidentified Defendant but have been unable to do so to

 date. Trust Fund has made a diligent and good-faith effort to ascertain the full

 name, identity, and interest in this action of Defendant John Does 1-10, Jane Does

 1-10, Doe Partnerships 1-10, Doe Corporations 1-10, Doe Governmental Agencies

 1-10, and Doe Trusts 1-10 including, but not limited to, investigative efforts to

 locate witnesses and other persons who may have knowledge of, or contributed to

 causing the injuries or damages to the Trust Fund, and to identify their roles with

 respect to same.

       9.     On February 10, 2014, TROON GOLF executed that certain

 collective bargaining agreement by and between the Union and TROON GOLF
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 5 of 9           PageID #: 5




 effective July 1, 2013 through June 30, 2016 (hereinafter referred to as the “2013

 Bargaining Agreement”).      The terms of the 2013 Bargaining Agreement are

 incorporated herein by this reference.

       10.     On or about October 24, 2016, TROON GOLF executed that certain

 collective bargaining agreement by and between the Union and TROON GOLF

 effective as of July 1, 2016 through June 30, 2019 (hereinafter referred to as the

 “2016 Bargaining Agreement”), which contained substantially similar terms to the

 2013 Bargaining Agreement. The terms of the 2016 Bargaining Agreement are

 incorporated herein by this reference. (The 2013 Bargaining Agreement and the

 2016 Bargaining Agreement is collectively referred to herein as the “Bargaining

 Agreements.”)

       11.     The Bargaining Agreements direct payments by TROON GOLF to the

 Trust Fund for eligible employees. The Trust Fund is a third party beneficiary of

 the Bargaining Agreements.

       12.     The Trust Fund is managed in accordance with the terms of a Trust

 Agreement, the terms of which are incorporated herein by this reference, and

 which all contributing employers are bound to by virtue of their participation in the

 Trust Fund.

                       COUNT I (Contributions and Damages)
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 6 of 9          PageID #: 6




       13.    Trust Fund repeats, realleges and incorporates by reference each and

 every allegation set forth above.

       14.    TROON GOLF agreed to be bound by all the terms of the Bargaining

 Agreements and trust agreement and was specifically required to do the following:

                     According to the terms of the health care plan, the
       Company is required to pay one hundred percent (100%) of the
       monthly premium for an eligible participant who is a single subscriber
       and one hundred percent (100%) of the monthly premium for an
       eligible participant who is a family subscriber.

 Section 14.02 of the 2013 and 2016 Bargaining Agreements.

       15.    By agreeing to abide by such Bargaining Agreements, Defendant

 promised to pay to the Trust Fund certain amounts for employee benefits, for work

 and labor performed by Defendant’s covered employees, which amounts would be

 paid to the Trust Fund on or before the due dates as specified in said Bargaining

 Agreements and the Trust Agreement.

       16.    By participating in the Trust Fund, as required by the Bargaining

 Agreement, Defendant agreed to be subject to and bound by all terms and

 conditions of the Trust Agreement, and further promised that in the event any

 monthly contributions were not paid when due, Defendant would pay to the Trust

 Fund liquidated damages in the amount of five percent (5%) of such delinquent

 and unpaid contributions due to each respective fund or twenty dollars ($25.00),

 whichever is greater, for each and every delinquent monthly contribution as
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 7 of 9           PageID #: 7




 provided by said Bargaining Agreements, as amended, for each delinquency as and

 for liquidated damages and not as a penalty.

       17.    Additionally, pursuant to the Trust Agreement, in the event monthly

 contributions and liquidated damages were not paid when due, Defendant would

 pay interest at the rate of 7% per annum on each delinquent amount.

       18.    Defendant failed to pay contributions and liquidated damages for the

 months of November 2013, December 2013, March 2014, April 2014, May 2014,

 and April 2016.

       19.    At all times herein mentioned it was, and now is, impracticable and

 extremely difficult to fix the amount of actual damages to Trust Fund as a result of

 the non-payment of said contributions. The amounts agreed upon herein, as

 hereinbefore alleged, as and for liquidated damages, represented and now represent

 a reasonable endeavor to ascertain and compensate for the damages caused the

 Trust Fund by the non-payment of said contributions.

       20.    By said Bargaining Agreement and Trust Agreement, Defendant

 further promised that if it became necessary for Trust Fund to take legal action to

 enforce payment of contributions and/or liquidated damages from Defendant,

 Defendant would pay all court and collection costs and reasonable attorney’s fees

 incurred by Defendant.
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 8 of 9           PageID #: 8




       21.   Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, as

 amended by the Multiemployer Pension Plan Amendments Act ("MPPAA")

 govern the enforcement of employer contributions to employee pension and

 welfare Trust Fund. ERISA Section 515 (29 U.S.C. § 1145) provides:

             Every employer who is obligated to make contributions
             to a multiemployer plan under the terms of the plan or
             under the terms of a collectively bargained agreement
             shall, to the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.

       22.   Section 515 is reinforced by the remedial provisions of ERISA section

 502(g):

             (2) In any action under this subchapter by a fiduciary for
             or on behalf of a plan to enforce section 1145 of this title
             in which a judgment in favor of the plan is awarded, the
             court shall award the plan —

                (A) the unpaid contributions,

                (B) interest on the unpaid contributions,

                (C) an amount equal to the greater of

                    (i) interest on the unpaid contributions, or
                    (ii) liquidated damages provided for under the
                    plan in an amount not in excess of 20 percent (or
                    such higher percentage as may be permitted under
                    Federal or State law) of the amount determined by
                    the court under subparagraph (A),

                (D) reasonable attorney's fees and costs of the action,
                to be paid by the defendant, and
Case 1:20-cv-00235-KJM-NONE Document 1 Filed 05/20/20 Page 9 of 9           PageID #: 9




                 (E) such other legal or equitable relief as the court
                 deems appropriate. For purposes of this paragraph,
                 interest on unpaid contributions shall be determined
                 by using the rate provided under the plan, or, if none,
                 the rate prescribed under section 6621 of Title 26.

       23.    Defendant’s failure to transmit contributions in a timely fashion to

 Trust Fund for hours worked by its employees caused damage to Trust Fund in an

 amount to be proven at trial.

       WHEREFORE, Trust Fund pray as follows:

       (1)    That TROON GOLF be ordered to pay outstanding trust fund

 contributions, liquidated damages, and interest together with additional damages as

 may be shown at trial;

       (2)    That Defendant be ordered to pay reasonable attorneys fees and costs

 in accordance with the Bargaining Agreements, Trust Agreement and law, in an

 amount to be proven at trial; and

       (3)    Such other relief as the Court deems just and equitable.

       DATED: Honolulu, Hawaii, May 20, 2020.



                                          /s/ Christin D. W. Kawada
                                        JARED N. KAWASHIMA
                                        CHRISTIN D. W. KAWADA
                                        Attorneys for Plaintiffs
